Allowable Subject Matter
Claims 1-7, 9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art of record fails to disclose or fairly suggest the following limitations: A high voltage interlock circuit comprising: a first switching module, one terminal of the first switching module being connected to a first power supply, and the other terminal of the first switching module being connected to one terminal of a high voltage component module and a first power ground; a second switching module comprises a first driving unit and a first switching unit arranged in isolation, the first driving unit being used to drive the first switching unit to close, a current input terminal of the first driving unit being connected to the other terminal of the high voltage component module, one terminal of the first switching unit being connected to a second power supply, and the other terminal of the first switching unit being connected to a second power ground; a third switching module comprises a second driving unit and a second switching unit arranged in isolation, the second driving unit being used to drive the second switching unit to close, a current output terminal of the second driving unit being connected to the other terminal of the high voltage component module, one terminal of the second switching unit being connected to a third power supply, and the other terminal of the second switching unit being connected to the second power ground; a fourth switching module, one terminal of the fourth switching module being connected to a fourth power supply, and the other terminal of the fourth switching module being connected to a current output terminal of the first driving unit, a current input terminal of the second driving unit and the first power ground; a controller, configured to control the first switching module and the fourth switching module to close alternately, obtain a first detection result at one terminal of the first switching unit and a second detection result at one terminal of the second switching unit, and determine a fault of the high voltage component module based on the first detection result and the second detection result.
Dependent claims 2-13 are also allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842